NUMBER 13-15-00325-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI—EDINBURG

____________________________________________________

                       IN THE INTEREST OF J.L., MINOR CHILD


                   On appeal from the County Court at Law No. 5
                             of Nueces County, Texas
____________________________________________________

                                MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Perkes
                Memorandum Opinion by Justice Perkes
        Appellant A.L., challenges the trial court's judgment terminating his parental rights

with respect to J.L.., a minor child.1 The trial court found appellant: (1) had been


        1  We refer to appellant and the minor child by their initials in accordance with rule of appellate
procedure 9.8. See TEX. R. APP. P. 9.8(b) (providing that in a parental-rights termination case, "the court
must, in its opinion, use an alias to refer to a minor, and if necessary to protect the minor's identity, to the
minor's parent or other family member"); see also TEX. FAM. CODE ANN. § 109.002(d) (West, Westlaw
through 2015 R.S.) ("On the motion of the parties or on the court's own motion, the appellate court in its
opinion may identify the parties by fictitious names or by their initials only.").
convicted or had been placed on community supervision, including deferred adjudication

community supervision, for being criminally responsible for the death or serious injury of

a child or adjudicated for conduct that caused the death or serious injury of a child and

that would constitute a violation of section 22.011 of the penal code; and (2) knowingly

engaged in criminal conduct that resulted in the parent’s conviction of an offense and

confinement or imprisonment and inability to care for the child for not less than two years

from the date of the filing of the petition. The trial court found termination of appellant’s

parental rights would be in the child’s best interest.   The trial court’s termination order

reflects each of these reasons for termination. We affirm.

                               I. COMPLIANCE WITH ANDERS

       Pursuant to Anders v. California, appellant’s court-appointed appellate counsel

has filed a brief and a motion to withdraw with this Court, stating that his review of the

record yielded no grounds of error upon which an appeal can be predicated. 386 U.S.
738, 774–45 (1967); Porter v. Tex. Dep't of Protective & Regulatory Servs., 105 S.W.3d
52, 56 (Tex. App.—Corpus Christi 2003, no pet.) ("W]hen appointed counsel represents

an indigent client in a parental termination appeal and concludes that there are no non-

frivolous issues for appeal, counsel may file an Anders-type brief."). Counsel’s brief

meets the requirements of Anders as it presents a professional evaluation demonstrating

why there are no arguable grounds to advance on appeal. See In re Schulman, 252
S.W.3d 403, 407 n.9 (Tex. Crim. App. 2008) ("In Texas, an Anders brief need not

specifically advance 'arguable' points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal




                                             2
authorities.") (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi 2003, no pet.)); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).2

        In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 318–19 (Tex. Crim. App. 2014),

appellant’s counsel carefully discussed why, under controlling authority, there is no

reversible error in the trial court's judgment. Counsel has informed this Court, in writing,

that counsel has: (1) notified appellant that counsel has filed an Anders brief and a motion

to withdraw; (2) provided appellant with copies of both pleadings; (3) informed the

appellant of appellant’s rights to file a pro se response,3 review the record preparatory to

filing that response, and seek discretionary review if the court of appeals concludes that

the appeal is frivolous; and (4) provided appellant with a copy of the record. See Anders,
386 U.S. at 744; Kelly, 436 S.W.3d at 318—19; Stafford, 813 S.W.2d at 510 n.3; see also

In re Schulman, 252 S.W.3d at 409 n.23. In this case, pro se appellant timely filed a

motion for access to the appellate record. This Court issued an order directing the trial

court to (1) ensure that the appellant had the opportunity to fully examine the appellate

record within thirty days, and (2) notify our Court in writing as to the date upon which the

appellate record was made available to appellant. The order further granted the appellant

a period of thirty days from the day the appellate record was first made available to file


        2 The State has not filed a brief. Instead, the State responded to the Anders brief by acknowledging
that counsel for appellant concluded that the appeal was frivolous and without merit and informing us that
it would not file an appellee’s brief unless necessary after reviewing any pro se response or upon order of
this Court.

           3 In the criminal context, the Texas Court of Criminal Appeals has held that "the pro se response

[to a ‘frivolous appeal’ brief] need not comply with the rules of appellate procedure in order to be considered.
Rather, the response should identify for the court those issues which the indigent appellant believes the
court should consider in deciding whether the case presents any meritorious issues." In re Schulman, 252
S.W.3d 403, 409 n.23 (Tex. Crim. App. 2008) (quoting Wilson v. State, 955 S.W.2d 693, 696–97 (Tex.
App.—Waco 1997, no pet.)).

                                                       3
the pro se brief with this Court, and granted the State an additional twenty days thereafter

to file its response thereto. In accordance with our order, the appellant was provided with

the appellate record, and timely filed a pro se brief. The State did not file a response

thereto.

                                 II. INDEPENDENT REVIEW

       Upon receiving an Anders brief, this Court must conduct a full examination of all

proceedings to determine whether the case is wholly frivolous. See Penson v. Ohio, 488
U.S. 75, 80 (1988); see also In re G.M., No. 13-08-00569-CV, 2009 WL 2547493, at *1

(Tex. App.—Corpus Christi Aug. 20, 2009, no pet.) (mem. op.). We have reviewed the

entire record, counsel's brief, and appellant’s pro se response, and we have found nothing

that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–28

(Tex. Crim. App. 2005) ("Due to the nature of Anders briefs, by indicating in the opinion

that it considered the issues raised in the briefs and reviewed the record for reversible

error but found none, the court of appeals met the requirement of Texas Rule of Appellate

Procedure 47.1."); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the judgment of

the trial court.

                                III. MOTION TO WITHDRAW

       In accordance with Anders, counsel asks this Court for permission to withdraw as

counsel for appellant. See Anders, 386 U.S. at 744; see also In re Schulman, 252 S.W.3d

at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779–80 (Tex. App.—Dallas 1995, no

pet.) ("If an attorney believes the appeal is frivolous, he must withdraw from representing

the appellant. To withdraw from representation, the appointed attorney must file a motion

to withdraw accompanied by a brief showing the appellate court that the appeal is


                                             4
frivolous.") (citations omitted)). We grant counsel's motion to withdraw. Within five days

of the date of this Court’s opinion, we order counsel to send a copy of the opinion and

judgment to appellant and to advise appellant of his right to pursue a petition for review

in the Texas Supreme Court.4 See In re K.D., 127 S.W.3d 66, 68 n.3 (Tex. App.—

Houston [1st Dist.] 2003, no pet.).


                                                                    Gregory T. Perkes
                                                                    Justice

Delivered and filed the
5th day of November, 2015.




         4 No substitute counsel will be appointed. Should appellant wish to seek further review of this case

by the Texas Supreme Court, he must either retain an attorney to file a petition for review or file a pro se
petition for review. Any petition for review must be filed with the Texas Supreme Court clerk within forty-
five days after the date of either this opinion or the last ruling by this Court on all timely filed motions for
rehearing or en banc reconsideration. See TEX. R. APP. P. 53.7(a). Any petition for review must comply
with the requirements of rule 53.2 of the Texas Rules of Appellate Procedure. See id. at R. 53.2.

                                                       5